Citation Nr: 1116512	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  09-06 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES


1.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability, to include as secondary to the service-connected lumbar stenosis with peripheral neuropathy of the lower extremities.  

2.  Entitlement to service connection for a psychiatric disorder, claimed as anxiety disorder, to include as secondary to the service-connected lumbar stenosis with peripheral neuropathy of the lower extremities.  

3.  Entitlement to service connection for degenerative disc disease of the cervical spine, to include as secondary to the service-connected lumbar stenosis with peripheral neuropathy of the lower extremities.  

4.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to the service-connected lumbar stenosis with peripheral neuropathy of the lower extremities.  

5.  Entitlement to a rating higher than 60 percent for lumbar stenosis with peripheral neuropathy of the lower extremities.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active military service from July 1980 to July 1984.

This appeal to the Board of Veterans' Appeals (Board) is from March 2007 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the benefits sought on appeal.  

The Veteran's claim for entitlement to a rating higher than 60 percent for lumbar stenosis with peripheral neuropathy of the lower extremities is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  An October 2005 rating decision denied service connection for degenerative changes of the right knee.  The Veteran did not appeal that rating decision.

2.  The additional evidence presented since the rating decision in October 2005 by the RO that denied the Veteran's claim for service connection for degenerative changes of the right knee, is cumulative of evidence previously considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

3.  A psychiatric disorder is not shown to have had onset during service; a psychosis was not manifest to a compensable degree within one year of separation from service; and the preponderance of the evidence does not show that the Veteran currently has a psychiatric disorder that is causally related to an injury, disease, or event of service origin or a service-connected disability.  

4.  A cervical spine disability is not shown to have had onset during service; degenerative changes of the cervical spine were not manifest to a compensable degree within one year of separation from service; and the preponderance of the evidence does not show that the Veteran's degenerative disc disease of the cervical spine, initially diagnosed after service, is related to an injury, disease, or event of service origin or to the service-connected lumbar stenosis with peripheral neuropathy of the lower extremities.  

5.  Peripheral neuropathy of the left upper extremity is not shown to have had onset during service; neuropathy was not manifest to a compensable degree within one year of separation from service; and the preponderance of the evidence does not show that any peripheral neuropathy of the left upper extremity, initially diagnosed after service, is related to an injury, disease, or event of service origin or to the service-connected lumbar stenosis with peripheral neuropathy of the lower extremities.  


CONCLUSIONS OF LAW

1.  The October 2005 rating decision that denied service connection for degenerative changes of the right knee is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 3.104 (2010).

2.  New and material evidence has not been presented to reopen the claim of service connection for arthritis of the right knee.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  A  psychiatric disorder, claimed as anxiety disorder, was not incurred in or aggravated by service, and is not due to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

4.  A cervical spine disability, to include degenerative disc disease of the cervical spine, was not incurred in or aggravated by service, and is not due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

5.  Peripheral neuropathy of the left upper extremity was not incurred in or aggravated by service, and is not due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

In a new and material evidence claim, VA must provide notice to the claimant of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefits sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO sent correspondence in December 2009, and February 2010; a rating decision in July 2010; and a statement of the case in November 2010.  Those documents discussed specific evidence, particular legal requirements applicable to the claims, evidence considered, pertinent laws and regulations, and reasons for the decision.  VA made all efforts to notify and to assist the Veteran with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  That communication, in addition to the above correspondence, satisfied the notice requirements.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the January 2011 supplemental statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  The Veteran was afforded VA examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the appellant or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the appellant was afforded a meaningful opportunity to participate effectively in the adjudication of her claim, and therefore the error was harmless).  

New and Material Evidence

An October 2005 rating decision denied service connection for degenerative changes of the right knee.  The RO concluded that there was no evidence that the right knee condition was etiologically related to service or the service-connected lumbar spine disability.  That decision became final because the appellant failed to appeal the decision within the prescribed time.  38 U.S.C.A. § 7105 (West 2010).

In the July 2010 rating decision on appeal, the RO reopened and denied the Veteran's claim for service connection for degenerative changes of the right knee on the merits.  However, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The claim for service connection for degenerative changes of the right knee may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The application to reopen the claim was received in September 2009.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision in October 2005 consisted of the Veteran's service medical records, which contain no complaints, finding, or diagnosis of any degenerative changes of the right knee.  The evidence also includes VA treatment records starting in 2005, which show complaints of right knee pain, popping, and giving way, associated with right knee arthralgia.  On examination in September 2005, the Veteran reported onset of right knee problems in 2004.  The examiner noted a 2 inch scar at the patella from an injury incurred 34 years prior.  The examiner diagnosed degenerative changes of the right knee.  The examiner opined that the condition was not related to the service-connected lumbar spine disability.  The claims file also contained statements from the Veteran associating his right knee arthritis to the service-connected lumbar spine disability.  

Newly received evidence includes a VA examination report dated in April 2010.  X-rays of the knees revealed bilateral mild degenerative joint condition.  The examiner diagnosed arthritis of the right knee.  The examiner did not relate the disability to service and opined that it was not caused by or a result of the service-connected lumbar stenosis.  The examiner explained that the service medical records did not show a right knee injury or arthritis.  The examiner further stated that there is no evidence that that a lumbar injury will cause or aggravate arthritis in the right knee when the individual walks with abnormal heel toe gait in accord with standard concepts listed in physical therapy and ortho surgery textbooks such as Oxford's Textbook on Orthopedics and Trauma for chronic conditions stemming from acute injuries, as well as Titinalli's textbook of Emergency Medicine.

The Board finds that the VA examiner's opinion opposes, rather than supports, the claim, and therefore does not raise reasonable possibility of substantiating the claim and is not new and material.  38 C.F.R. § 3.156 (2010). 

Additional evidence associated with the claims file since the previous denial of the claims in October 2005, consists of the Veteran's statements associating his right knee arthritis to the service-connected lumbar spine disability.  They are duplicative of previously considered evidence, the Veteran's assertions that he developed a right knee condition secondary to a lumbar spine disability.  Cumulative evidence does not meet the standard of new and material evidence because it is not new.  38 C.F.R. § 3.156 (2010).  Those contentions were already considered at the time of the previous final denial.

To the extent that the new evidence does not a show competent evidence of a causal relationship between the Veteran's degenerative changes of the right knee and service or the service-connected lumbar spine disability, it does not raise a reasonable possibility of substantiating the claim and therefore the new evidence is not material.  38 C.F.R. § 3.156 (2010).

Accordingly, the Board finds that new and material evidence has not been submitted and the claim for service connection a degenerative changes of the right knee is not reopened.  Annoni v. Brown, 5 Vet. App. 463 (1993).

Service Connection

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Certain chronic diseases, including arthritis, organic diseases of the nervous system and psychoses, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2010).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists, and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2010).

Psychiatric Disorder

The service medical records do not contain any complaints, finding, or diagnosis of any psychiatric disorder, to include anxiety disorder.

An August 2006 VA clinical treatment note recorded a finding of positive PTSD screening.  In January 2009, the Veteran was diagnosed with anxiety.  The Veteran reported stress related to being separated from his family and his employment situation.  In January 2009, the Veteran was diagnosed with mixed adjustment reaction.  The Veteran reported frustration, anxiety, and chronic mild depression related to pain and being away from his family.  He also expressed frustration related to his disability rating for the service-connected back disability.  In June 2009, a clinician noted chronic adjustment problems secondary to pain.  Psychosocial stressors included pain, work and family situation.  The clinician diagnosed chronic adjustment disorder with mixed anxiety and dysthymia.  In October 2009, a clinician related the Veteran's chronic adjustment disorder to ongoing family problems.  

On VA mental disorders examination in April 2010, the VA examiner did not find any evidence of an anxiety disorder.  The examiner opined that any anxiety symptoms were not caused by or the result of military service.  These were likely to be transient and expected reactions to psychological stressors such as separation from his family and employment difficulties.  The examiner diagnosed adjustment disorder with depressed mood, secondary to job and family issues.  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility, that is, the probative value of the evidence once the evidence is admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

The Board finds that a psychiatric condition was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) is not established.  As chronicity in service is not adequately supported by the service treatment records, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Additionally, a psychiatric condition was initially documented in 2009, more than 25 years after service.  The lengthy period without evidence of treatment for a psychiatric condition weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  And as the initial documentation of a psychiatric condition is well beyond the one-year presumptive period for manifestation of psychoses, the Board finds that service connection cannot be established for on a presumptive basis.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Although the Veteran is competent to describe symptoms of anxiety and sadness, the diagnosis of a psychiatric condition and the medical causation are not subject to lay observation.  The determination as to the presence, type, and cause of a psychiatric condition is medical in nature and not capable of lay observation.  The relationship of the current a psychiatric condition to service or the service-connected lumbar spine disability is a medical determination that requires specific training and knowledge.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the determinative question involves medical causation.  Therefore, medical evidence of an association or link between the current psychiatric condition, first shown after service, and an injury, disease, or event in service, or a service-connected disability, is needed and a lay assertion on medical causation is not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  Competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159 (2010). 

The Veteran is not qualified through education, training, and expertise to offer opinions on a medical diagnosis that is not capable of lay observation, or on medical causation where a lay assertion of medical causation is not competent evidence.  Therefore, his statements are insufficient to establish that his service-connected lumbar spine disability caused him to develop an anxiety disorder, as a competent medical opinion is necessary to establish such a finding.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

VA obtained a medical opinion addressing the Veteran's contentions.  However, the competent medical evidence does not associate the Veteran's psychiatric disability with the service-connected lumbar spine disorder.  

The VA examiner in April 2010, following a review of the claims file, examination of the Veteran, and clinical testing, opined that the Veteran did not have an anxiety disorder and that any anxiety symptoms were not caused by or the result of his military service.  Rather, the Veteran's symptoms were likely to be transient and expected reactions to psychological stressors such as separation from his family and employment difficulties.  The examiner diagnosed adjustment disorder with depressed mood, and opined that it was secondary to job and family issues.  Similarly, the VA treatment records show diagnoses of anxiety, mixed adjustment reaction, chronic adjustment problems, and depression, which were attributed work issues and being separated from his family.  While the VA treatment notes show that the Veteran expressed frustration related to his disability rating for the service-connected back disability and complaints of pain, a psychiatric disorder was not attributed to the service-connected lumbar spine condition.  Accordingly the Board finds that the competent medical evidence does not relate the Veteran's adjustment disorder with depressed mood, by causation or by aggravation, to his service-connected lumbar stenosis with peripheral neuropathy of the lower extremities, or to service.  

Accordingly, the Board finds that the criteria for service connection for a psychiatric disorder, claimed as due to service or the service-connected lumbar stenosis with peripheral neuropathy of the lower extremities, have not been met and the Veteran's claim is therefore denied.  The preponderance of the evidence is against the claim and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cervical Spine Disability and Peripheral Neuropathy of the Left Upper Extremity

The service medical records show that the Veteran fractured his lumbar spine in a motor vehicle accident in March 1983.  The service medical records do not contain any complaints, findings, or diagnoses of any cervical spine disability or peripheral neuropathy of the left upper extremity.

VA treatment records in February 2005 show an assessment of left elbow tendonitis.  In December 2005, cervicalgia was noted.  In September 2005, the Veteran complained of constant pain and numbness in both hands.  An August 2006 VA clinical treatment note recorded complaints of numbness in the left hand and digits, along with occasional neck discomfort.  X-rays revealed mild degenerative joint disease of the left hand.  In October 2009, the Veteran reported chronic back and neck pain that radiated to the upper and lower extremities.  

On VA examination in April 2010, the Veteran reported left upper extremity numbness and paresthesias over the volar aspect of the left forearm and occasionally over the triceps, hand and fingers.  The examiner noted that an October 2000 CT scan of the cervical spine revealed mild multilevel posterior marginal degenerative spurring and questionable herniated disc at C6-C7.  The examiner reported that February 2009  X-rays revealed mild degenerative joint disease of the left hand, which was felt to be related to degenerative joint and disc disease of the cervical spine, as opposed to carpal tunnel syndrome.  

The examiner diagnosed mild to moderate cervical spine degenerative joint and disc disease with spinal stenosis and causing multilevel mild upper extremity sensory peripheral neuropathy.  The examiner explained that the cervical spine condition was a combination of spinal stenosis with degenerative disc and joint elements.  The examiner indicated that the service medical records contained no findings related to the cervical spine, and concluded that the cervical spine disability was not causally related to the lumbar spine disability.  The examiner found no evidence in the medical literature, such as Oxford's Textbook on Orthopedics and Trauma for chronic conditions stemming from acute injuries, and Titinalli's textbook of Emergency Medicine, and recent medical articles, that a lumbar condition would cause or aggravate a cervical degenerative condition.  With regard to neuropathy of the left upper extremity, the examiner opined that the condition was caused by the cervical degenerative condition, and as the cervical spine condition was not related to the lumbar spine disability, the left upper extremity peripheral neuropathy was not service connected.  

The Board finds that a cervical spine disability or peripheral neuropathy of the left upper extremity was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) is not established.  As chronicity in service is not adequately supported by the service treatment records, then a showing of continuity of symptomatology after service is required to support the claims.  38 C.F.R. § 3.303(b) (2010).

Additionally, VA treatment records show that the conditions were initially noted after 2000, more than 16 years after service.  The lengthy period without evidence of treatment for a cervical spine disability or peripheral neuropathy of the left upper extremity weighs heavily against the claims.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  And as the initial documentation of a degenerative changes of the cervical spine, and peripheral neuropathy of the left upper extremity, is well beyond the one-year presumptive period for manifestation of arthritis or organic diseases of the nervous system, service connection cannot be established for on a presumptive basis.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

However, the Veteran asserts that he developed cervical spine disability or peripheral neuropathy of the left upper extremity as secondary to the service-connected lumbar spine disability.

Although the Veteran is competent to describe symptoms of pain and numbness in the cervical spine and upper extremity, the diagnoses of cervical spine degenerative joint and disc disease and peripheral neuropathy of the left upper extremity are not subject to lay observation.  The determination as to the presence, type, and cause of a disability of the cervical spine or peripheral neuropathy are medical in nature and not capable of lay observation.  The relationship of the current cervical spine and left upper extremity to service or the service-connected lumbar spine disability is a medical determination that requires specific training and knowledge.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Under certain circumstances, lay evidence may establish a diagnosis of a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the current diagnoses of degenerative changes of the cervical spine or peripheral neuropathy of the left upper extremity were based on diagnostic tests, to include radiographs.  Therefore, these are not simple medical conditions that a lay person is competent to identify as a lay person is not qualified through education, training, or experience to interpret diagnostic tests.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, the determinative question involves medical causation.  Therefore, medical evidence of an association or link between the current cervical spine and left upper extremity disabilities, first shown after service, and an injury, disease, or event in service, or a service-connected disability, is needed and a lay assertion on medical causation is not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  Competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159 (2010). 

The Veteran is not qualified through education, training, and expertise to offer opinions on a medical diagnosis that is not capable of lay observation, or on medical causation where a lay assertion of medical causation is not competent evidence.  Therefore, his statements are insufficient to establish that his service-connected lumbar spine disability caused him to develop cervical spine degenerative joint and disc disease, or neuropathy of the left upper extremity.  A competent medical opinion is necessary to establish such a finding.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

VA obtained a medical opinion addressing the Veteran's contentions.  However, the competent medical evidence does not associate the Veteran's cervical spine degenerative joint and disc disease, or peripheral neuropathy of the left upper extremity, with the service-connected lumbar spine disorder.  

The VA examiner in April 2010, following a review of the claims file, examination of the Veteran, and clinical testing, opined that the Veteran's cervical spine degenerative joint and disc disease with spinal stenosis did not have onset in service, as evinced by the lack of documentation consistent with a cervical spine condition in the service treatment records, and concluded that the condition was not causally related to the lumbar spine disability.  The examiner explained that the cervical spine condition was a combination of spinal stenosis with degenerative disc and joint elements.  More importantly, the examiner stated that there was no evidence that that a lumbar condition would cause or aggravate a cervical degenerative condition in the medical literature such as Oxford's Textbook on Orthopedics and Trauma for chronic conditions stemming from acute injuries, as well as Titinalli's textbook of Emergency Medicine, and recent medical articles.  With regard to neuropathy of the left upper extremity, the examiner opined that the condition was caused by the cervical degenerative condition, and as the cervical spine condition was not related to the lumbar spine disability, the left upper extremity peripheral neuropathy was not causally related to the lumbar spine disability.  

Accordingly, the Board finds that the criteria for service connection for cervical spine degenerative joint and disc disease, or peripheral neuropathy of the left upper extremity, claimed as due to service or the service-connected lumbar stenosis with peripheral neuropathy of the lower extremities, have not been met and the Veteran's claims are therefore denied.  The preponderance of the evidence is against the claims for service connection and those claims are denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has not been presented, the claim for service connection for arthritis of the right knee, to include as secondary to the service-connected lumbar stenosis with peripheral neuropathy of the lower extremities, is not reopened, and the appeal is denied.

Service connection for a psychiatric disorder, claimed as anxiety disorder, to include as secondary to the service-connected lumbar stenosis with peripheral neuropathy of the lower extremities, is denied.  

Service connection for degenerative disc disease of the cervical spine, to include as secondary to the service-connected lumbar stenosis with peripheral neuropathy of the lower extremities, is denied.  

Service connection for peripheral neuropathy of the left upper extremity, to include as secondary to the service-connected lumbar stenosis with peripheral neuropathy of the lower extremities, is denied.  


REMAND

Additional development is needed prior to further disposition of the claim.  VA has a duty to assist in the development of facts pertinent to claim and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 76 (1995).

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the Veteran's last VA spine examination was conducted in April 2010 and is not unduly remote, evidence submitted since April 2010 shows that the Veteran subsequently underwent revision decompression from T3-L3 with hardware removal, posterior spine fusion, and ostetomies from L1-L3.  Because there may have been significant changes in the Veteran's lumbar spine disability, the Board finds that a new examination of the spine is needed to fully and fairly evaluate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Additionally, updated VA and private medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records, to include any records since November 2010. 

2.  Contact the Veteran and request that he provide sufficient information and authorization, to request any additional evidence pertinent to his claim, to specifically include records from Middle Georgia Orthopedic Surgery and Sports Medicine.  

3.  After the above development has been completed, schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected lumbar spine disability, to include lumbar stenosis with peripheral neuropathy of the lower extremities.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record, including the report of the April 2010 VA spine examination.  Specifically, the VA examiner's opinion should address the following:

a) Identify all orthopedic pathology related to the Veteran's service-connected lumbar spine disability.

b) Provide range-of-motion and repetitive motion findings of the lumbar spine, and state whether ankylosis is shown.

c) Describe any functional limitation due to pain, weakened movement, excess fatigability, pain on use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  If feasible, any additional limitation should be portrayed in terms of the degree of additional range of motion loss.

d) State the length of time during the past twelve months that the Veteran has had incapacitating episodes due to his low back disability.  Incapacitating episodes are periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.

e) State whether the Veteran's service-connected lumbar spine disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The diagnostic criteria applicable to nerve impairment distinguish the types of paralysis as complete and incomplete.  Under incomplete paralysis, the degree of paralysis is further divided into the categories of mild, moderate, and severe.  With those categories in mind, classify any low back disability neurological pathology, distinguishing among the categories and using the results of all pertinent testing of record.  Conduct all necessary sensory, reflex, and motor testing.  If using results obtained from an EMG or nerve conduction velocity tests, or other such tests, explain, in terms meaningful to a layperson, the base line results versus those obtained for the appellant.  Explain the meaning of any abnormal results that are obtained.

f) Discuss whether the Veteran's lumbar spine disability is productive of any additional functional impairment.

g) State what impact, if any, the Veteran's lumbar spine disability has on his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2009).

4.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


